Citation Nr: 1820117	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-33 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.

2.  Entitlement to payment of additional compensation benefits for a "putative" spouse.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to September 1974.  

These matters come before the Board of Veterans' Appeals (BVA) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In March 2011 a derivative claim for a TDIU was remanded by the Board.  In April 2017 a Travel Board hearing was held before the undersigned.

The issue of entitlement to TDIU is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In April 2017, at the hearing, prior to the promulgation of a Board decision, the Veteran withdrew his appeal as to the issue of entitlement to payment of additional compensation benefits for a "putative" spouse.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to payment of additional compensation benefits for a "putative" spouse have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  Id. 

During the April 2017 hearing before the Board, the Veteran stated that he wished to withdraw the appeal of the claim of entitlement to payment of additional compensation benefits for a "putative" spouse.  As noted, VA regulations provide that if a Veteran withdraws an appeal on the record during a hearing, the withdrawal need not be in writing.  Id.  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to this issue.  As such, the Board finds that the Veteran has withdrawn his appeal with respect to the issue of entitlement to payment of additional compensation benefits for a "putative" spouse, and, accordingly, the Board does not have jurisdiction to review the appeal.  38 U.S.C. § 7105(d)(5).


ORDER

The appeal for the issue of entitlement to payment of additional compensation benefits for a "putative" spouse is dismissed.


REMAND

In connection with the Veteran's TDIU claim, he submitted a formal application on VA Form 21-8940 dated in July 2011.  On the application he stated that his service-connected spinal cord injury prevented him from securing or following any substantially gainful occupation.  It was also noted that his disability first affected his full-time employment in April 1999, when he last worked full-time as an electrician.  He also became too disabled to work in April 1999.  (A July 1999 VA outpatient treatment report shows he also worked as a carpenter and in oil fields).  His education background includes completion of 3 years of college.  

In view of the Veteran's Social Security Administration (SSA) records; VA spine examination reports from September 2009, July 2011, and April 2013; and a Disability Benefits Questionnaire (DBQ) from September 2012, the Board finds that the record contains inconsistencies relative to the Veteran's ability to obtain and maintain employment.  In light of the conflicting evidence concerning the symptom manifestations of the Veteran's service-connected disabilities and the effect of such symptoms on his functional capabilities, and in view of the amount of time that has elapsed since any medical opinion has been received in regard to the Veteran's employability, the AOJ should obtain a VA examination and medical opinion that clarifies the functional impairment from his service-connected disabilities alone and whether the limitations, in and of themselves, preclude employment, even sedentary employment.

The Board also finds that referral for extraschedular consideration under 38 C.F.R. § 4.16(b) is appropriate in this case.  The Veteran's current combined rating for service-connected disabilities is 40 percent.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should afford the Veteran a VA medical examination to determine all symptom manifestations of his service-connected disabilities (intervertebral disk degeneration with moderate degenerative changes at L4-L5 and L5-S1, and neurological impairment of the right and left lower extremities) and the effect of such disabilities in and of themselves preclude "substantially gainful" employment, to include sedentary employment.  The claims file must be forwarded to the opinion provider for review.  In particular, the opinion provider should
specify all symptoms of the disabilities that cause the Veteran functional impairment and comment on the extent to which such symptoms affect the Veteran's ability to secure and follow a substantially gainful occupation.   

The opinion provider is advised that "substantially gainful" employment means work that is more than marginal and permits an individual to earn a "living wage" consistent with his education and occupational experience. 

2.  After completion of the above, the AOJ should determine whether a TDIU rating may be awarded; if not, the claim for a TDIU rating should be referred to VA's Director of Compensation and Pension for extraschedular consideration, pursuant to 38 C.F.R. § 4.16(b).

3.  Thereafter the AOJ must readjudicate the TDIU claim.  If the benefit remains denied, AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


